DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
Response to Amendment and Status of Claims
	Applicant’s amendment filed 05/31/2022 has been entered. Claim 1 has been amended, and claims 2-3 have been cancelled; no claims have been added. Claims 7-12 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1 and 4-12 are pending with claims 1 and 4-6 under examination.
	The amendment to claim 1 obviates the 112(a) rejection, which is hereby withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “fresh martensite”; it is unclear what “fresh martensite” means – specifically, how it is distinguished from “non-tempered” martensite or martensite that is not “fresh” (as recited in para. 0054 of the applicant’s specification). Haga (US 20190218652 A1) teaches that fresh martensite is the same as non-tempered martensite [0179]; thus, in view of “fresh martensite” and “non-tempered martensite” both being recited in the same claim, the two terms being juxtaposed with one another in the same claim suggests that the applicant intended them to have different meanings, even though a person of ordinary skill in the art would understand the two terms as having the same meaning. That is, that the conventional definition of fresh martensite is non-tempered martensite, while the applicant’s claim suggests that fresh martensite is not non-tempered martensite. In the interest of compact prosecution and clarity of the record, “fresh martensite” will be interpreted as being the same as “non-tempered martensite”.
Claims 4-6 are rejected as being dependent from rejected claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Haga et al. (US 20190218652 A1; of record).
Regarding claim 1, Haga teaches a high-strength (meets the BRI of the claimed “ultra-high strength”), hot-dip galvanized steel sheet [0001] having the following overlapping composition (broader ranges in Abstract as shown below), as well as specific steel examples with substantially similar compositions:
Element (wt %)
Instant 
claim 1
Haga;Broader ranges (Abstract)
Haga;Steel N
Haga;Steel O
Haga;Steel P
Haga;Steel S
C
0.3-0.5
0.03-0.70
0.299
0.297
0.365
0.297
Si
Up to 2 (excluding 0)
0.25-2.50
1.64
1.67
1.83
1.66
Mn
3.0-6.5
1-5
3.07
2.55
2.76
2.97
P
0-0.02
0-0.100
0.004
0.004
0.004
0.005
S
0-0.01
0-0.010
0.0009
0.0008
0.0008
0.001
Al
0.01-3.0
0.001-2.500
0.049
0.048
0.047
0.088
N
Up to 0.02 (excluding 0)
0-0.020
0.0025
0.0023
0.0023
0.0026
Fe
Balance
Balance
Balance
Balance
Balance
Balance
Others
-
-
Ti: 0.047
Cr: 0.55
-
Ti: 0.045


With regard to the broader ranges of Haga’s composition, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). 
With regard to steels N, O, P, and S or Haga, specifically with regard to the C and/or Mn contents, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.).
With regard to the “excellent yield ratio” limitation in the preamble, Haga teaches that the yield ratio is preferably 0.72 or more [0198], which meets the broadest reasonable interpretation of the limitation.
With regard to the claimed retained austenite content of 5-30% by area fraction, Haga teaches that the volume fraction is greater than 5.0% [0162] to preferably less than 30% [0163], which overlaps with the claimed range.
With regard to the claimed “non-tempered” martensite content of 5% or less, Haga teaches that the fresh martensite/non-tempered martensite content is preferably less than 5.0% [0179], which overlaps with the claimed range.
Haga further teaches that the steel sheet contains polygonal ferrite (which meets the claimed “ferrite”) [0167-0169], and may further comprise bainite as the balance structure [0181].
With regard to the claimed “fresh martensite”, as discussed in the 112(b) rejection above, it is unclear how the “fresh martensite” as claimed is distinguished from the “non-tempered martensite (see 112(b) rejection above), which are generally recognized as synonymous terms in the metallurgy arts, the term “fresh martensite” will be interpreted herein as “non-tempered martensite”. As discussed in the rejection of claim 1 above, Haga teaches that the fresh martensite/non-tempered martensite content is preferably less than 5.0% [0179], which meets the limitation of the steel sheet’s microstructure containing fresh martensite. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a steel sheet with only minimal amounts of any type of martensite, such as fresh martensite, in order to improve the local ductility while maintaining the yield strength [0179].
Haga further teaches that the balance structure of the metal structure may contain acicular ferrite (meeting the claimed “ferrite”) and bainite [0181], and that the upper limit of the total volume fractions of these structures (low-temperature transformation structures, such as acicular ferrite and bainite; [0181], [0182]) may be 20% or less [0182], which overlaps with the claimed range of 20% or less. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.).
Regarding claim 4, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the steel sheet can include the following elements with the following overlapping ranges:
Element (wt %)
Instant claim 4
Haga;Broader [0033]
Cr
0-1.5 (excluding 0)
0-2.000
Ti
0.005-0.5
0-0.300
Nb
0.005-0.5
0-0.300
V
0.005-0.5
0-0.300
Mo
0.05-0.3
0-2.000


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Regarding claim 5, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the tensile strength is preferably 1180 MPa or more [0198], which overlaps with the claimed range of 1300 MPa or more, and that the yield ratio is preferably 0.72 or more [0198], which overlaps with the claimed range of 0.7 or more.
With regard to the yield strength, although Haga does not explicitly disclose the yield strength values, these values can be calculated from the disclosed tensile strength values and yield ratio values shown from Table 3 (also see Table 2); the results are shown in the table below:
Test number
Steel composition
Tensile strength (MPa)
Yield ratio
Calculated yield strength (MPa)
A36
N
1523
0.76
1157
A37
N
1480
0.78
1154
A40
O
1472
0.79
1163
A41
P
1531
0.77
1179
A42
P
1517
0.72
1092
A45
S
1483
0.75
1112


Thus, the yield strength of Haga also overlaps with the applicant’s claimed range of 1000 MPa or more, which meets the claimed yield strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05 I.).
Regarding claim 6, Haga teaches the steel sheet as applied to claim 1 above, and further teaches that the steel sheet is a high-strength hot-dip galvanized steel sheet [0001] which includes a hot-dip galvanizing layer [0051].

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive.
	The applicant provides a chart on page 6 of the arguments, which appear to highlight differences between claim 1 and Haga. The first noted difference (“Difference 1”) is that claim 1 requires “5% or less of non-tempered martensite”, while Haga discloses “5.0 to 30.0% of tempered martensite”. Examiner notes that this is a non-analogous comparison; Haga teaches that the fresh martensite/non-tempered martensite, content is preferably less than 5.0% [0179], which overlaps with the claimed range of 5% or less.
With regard to “Difference 2”, claim 1 requires “ferrite, bainite, and fresh martensite”. Claim 1 further requires that “a sum of the ferrite and the bainite is 20% or less by area fraction”. With regard to claim 1 requiring “ferrite, bainite, and fresh martensite” Haga further teaches that the steel sheet contains polygonal ferrite (which meets the claimed “ferrite”) [0167-0169], and may further comprise bainite as the balance structure [0181]. As discussed above, Haga teaches that the fresh martensite/non-tempered martensite content is preferably less than 5.0% [0179], which meets the claimed “fresh martensite” requirement.
With regard to claim 1 requiring “a sum of the ferrite and the bainite is 20% or less by area fraction” Haga further teaches that the balance structure of the metal structure may contain acicular ferrite (meeting the claimed “ferrite”) and bainite [0181], and that the upper limit of the total volume fractions of these structures (low-temperature transformation structures, such as acicular ferrite and bainite; [0181], [0182]) may be 20% or less [0182], which overlaps with the claimed range of 20% or less.
With regard to the argument that the steels of the present application have higher levels of strength than can be obtained by following Haga (see page 6 of arguments), the examiner notes that strength limitations are absent from the independent claim. Furthermore, while claim 5 requires a yield strength of 1000 MPa or more and a tensile strength of 1300 MPa or more, Haga teaches that the tensile strength is preferably 1180 MPa or more [0198], which overlaps with the claimed range of 1300 MPa or more, and that the yield ratio is preferably 0.72 or more [0198], which overlaps with the claimed range of 0.7 or more.
With regard to the yield strength, although Haga does not explicitly disclose the yield strength values, these values can be calculated from the disclosed tensile strength values and yield ratio values shown from Table 3 (also see Table 2); the results are shown in the table below:
Test number
Steel composition
Tensile strength (MPa)
Yield ratio
Calculated yield strength (MPa)
A36
N
1523
0.76
1157
A37
N
1480
0.78
1154
A40
O
1472
0.79
1163
A41
P
1531
0.77
1179
A42
P
1517
0.72
1092
A45
S
1483
0.75
1112


Thus, the yield strength of Haga also overlaps with the applicant’s claimed range of 1000 MPa or more, which meets the claimed yield strength. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05 I.).
With regard to the argument that Haga teaches 5-30% of tempered martensite by volume fraction (see page 6 of arguments), examiner notes that tempered martensite is not precluded by the claims, which contains open-ended “comprising” language in the preamble (see MPEP 2111.03). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735